UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Information Required in Proxy Statement Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 The Children’s Place, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, If Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee previously paid with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PRELIMINARY PROXY STATEMENTSUBJECT TO COMPLETION April , 2015 Dear Fellow Stockholder: You are cordially invited to attend our Annual Meeting of Stockholders on Friday, May 22, 2015 at 10:00 a.m. at [ ]. At the Annual Meeting, we will ask you to (i) elect the ClassIII members of the Board of Directors, (ii) ratify the selection of the Companys independent registered public accounting firm and (iii) hold an advisory vote concerning named executive officer compensation. This booklet includes the Notice of Annual Meeting and Proxy Statement. The Proxy Statement describes the business we will conduct at the Annual Meeting and provides information about the Company that you should consider when you vote your shares. You should also have received a WHITE proxy card and postage-paid return envelope. WHITE proxy cards are being solicited on behalf of our Board. Your vote will be especially important at the meeting. Barington Companies Equity Partners, L.P. (together with its affiliates and related parties, Barington) and Macellum SPV II, LP (together with its affiliates and related parties, Macellum and together with Barington, Barington/Macellum) have notified the Company that Barington/Macellum intend to nominate a slate of three nominees for election as directors at the meeting in opposition to the nominees recommended by our Board. It is extremely important that you be represented at the Annual Meeting in light of the proxy contest being conducted by Barington/Macellum. Whether or not you plan to attend the Annual Meeting in person, we hope that you will vote on the matters to be considered. You may vote your WHITE proxy card via the internet, by telephone, or by mail by signing, dating and returning your WHITE proxy card in the envelope provided. Very truly yours, Norman MatthewsChairman of the Board Neither the Securities and Exchange Commission nor any state securities regulatory agency has passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. The attached proxy statement is dated April [], 2015 and is first being mailed to stockholders on or about April [], 2015. April , 2015 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS The 2015 Annual Meeting of Stockholders of The Childrens Place, Inc. will be held at [ ] on Friday, May 22, 2015, at 10:00 a.m., for the following purposes: 1. To elect three Class III members of the Board of Directors to serve for a two-year term; 2. To ratify the selection of BDO USA, LLP, as the Companys independent registered public accounting firm for fiscal 2015; 3. To conduct an advisory vote to approve the compensation of the Companys named executive officers (Say on Pay); and 4. To consider and act upon such other business as may properly come before the Annual Meeting. Stockholders of record at the close of business on April 10, 2015 are entitled to vote at the Annual Meeting. Please note that Barington/Macellum have notified the Company of their intent to nominate a slate of three nominees for election as directors at the meeting in opposition to the nominees by our Board. You may receive solicitation materials from Barington/Macellum, including proxy statements and proxy cards. We are not responsible for the accuracy of any information provided by or relating to Barington/Macellum or their nominees contained in solicitation materials filed or disseminated by or on behalf of Barington/Macellum or any other statements Barington/Macellum may make. The Board does not endorse any Barington/Macellum nominees and unanimously recommends that you vote FOR the election of each of the nominees proposed by the Board. Our Board strongly urges you not to sign or return any proxy card sent to you by Barington/Macellum. If you have previously submitted a proxy card sent to you by Barington/Macellum, you can revoke that proxy and vote for our Boards nominees and on the other matters to be voted on at the meeting by using the enclosed WHITE proxy card. YOUR VOTE IS IMPORTANT You are urged to date, sign and promptly return the WHITE proxy card in the envelope provided to you, or to use the telephone or internet method of voting described in your WHITE proxy card, even if you plan to attend the Annual Meeting so that if you are unable to attend the meeting your shares can be voted. Voting now will not limit your right to change your vote or to attend the Annual Meeting. By order of the Board of Directors, Bradley P. CostSenior Vice President, General Counsel and SecretaryThe Childrens Place, Inc.500 Plaza DriveSecaucus, New Jersey 07094 If you have any questions or require any assistance with voting your shares, please contact: MACKENZIE PARTNERS, INC. 105 Madison AvenueNew York, New York 10016(212) 929-5500 (Call Collect)or
